

Exhibit 10(w)




From:
David Rayburn
Date:
May 9, 2005
       
To:
(Individuals named - Officers and key executives)
Subject:
Executive Compensation
           

Modine is making changes to its executive compensation program for Fiscal 05/06.
As a part of the communication of these changes, I want to review with you
Modine’s executive compensation philosophy, the structure of our plans and the
reasons for the changes occurring this year.


Modine’s executive compensation plan is designed so that our total compensation
exceeds the market when our performance targets are exceeded. The plan provides
competitive compensation when target goals for cash and stock incentive plans
are achieved.


Our executive compensation plan consists of many components including base pay,
cash bonus, and stock incentives. You will find these components in the
executive programs of our peers and industry in general. The goals we establish
within our program, though, are tailored to Modine’s culture and operational
challenges.


The following are all parts of the executive compensation package:


Base Salary. We target median or “market” base pay which is the median base
salary for like positions based on broad industry surveys. Superior performance
is recognized through above market merit increases. A competitive base salary
target is part of all salaried employees’ compensation.
 
Modine Management Incentive Plan (MIP). The Management Incentive Plan is our
annual cash bonus plan. One corporate financial measure is used for all
participants. Using one measure fosters cooperation among our divisions and
plants and keeps managers focused on the performance of the corporation overall.


The plan has a short term focus (one year) and is based on the fiscal results of
the company using the Return on Assets Employed (ROAE) measure. We moved to this
measure from a Return on Equity measure several years ago when we first focused
on Value Based Management. ROAE drives performance by focusing the organization
on asset utilization, working capital management and earnings improvement.


The plan originally only included top level managers that directly impacted
company performance. We expanded this plan in the United States a few years ago
to include many of our middle managers and plant management staff since they
influence performance through their actions and decisions. We also use this plan
globally. The top management in Europe and Asia participate in the Plan.


Long Term Incentive Plan: Long Term Incentive Plans are used to attract, retain
and motivate key employees that directly impact the performance of the company.
These plans are intended to reward performance over a period greater than one
year. These plans are typically stock based plans so that stock price directly
impacts the amount of compensation the executive receives.


Fiscal 05/06 Executive Long Term Incentive Plan


There are two levels of Long Term Incentive Plan participation. Top managers are
eligible to participate in the Stock Option component of the program. Officers
and key executives participate in the Stock Option component, Retention
Restricted Stock component and the Performance Stock component of the Plan.


Top Managers Plan


The plan for top managers will remain the same as last year. Stock options for
this group will continue to be granted based on the competitive Long Term
Incentive value for the position (for example an operations manager will receive
a greater number than a plant manager) and the stock price at the time of grant.


Officers and Key Executives Plan


The Long Term Incentive Plan for Officers and Key Executives is being changed
for 05/06.
In prior years the number of options and restricted stock awards available for
grant were fixed or pre-determined based on position. This methodology, while
providing consistency from year to year, did not reflect current competitive
practice or account for the changes in stock price.


Going forward, target annual Long Term Incentive (LTI) grants for each eligible
position will be determined based on the competitive market value of LTI for the
position. This value is determined by market surveys that look at competitive
practice for like positions across a broad spectrum of industries. Target LTI
will be a dollar value expressed as a percent of base salary.


The 05/06 Plan will have three components:


Stock options - performance focused, wealth is created by the appreciation of
Modine stock over time. Stock options may be exercised within a 10 year period
after grant. Options will continue to be granted in January.


Retention Restricted Stock Awards - retention focused. A portion of the award
vests each year. In 05/06 we are reducing the vesting period for future awards
from five years to four years. Retention Restricted Stock awards will continue
to be granted in January.


Performance stock awards - performance focused. Awards will be earned based on
the attainment of corporate financial goals over a three year period and will be
granted after the end of the performance period. The performance goals are
discussed later in this letter.


The grant value for each component of Long Term Incentive plan is determined
based on a percentage of your Target $LTI:


Stock Options   = 20% of your Target $LTI
Restricted Stock   = 20% of your Target $LTI
Target Performance Shares  = 60% of your Target $LTI


The grants will be calculated using the closing stock price on May 12th for
Performance Shares and the Compensation Committee meeting date in January for
Stock Options and Retention Restricted Stock Awards. The Performance shares are
60% of $LTI at target performance. Actual performance shares will be granted
based on achievement relative to the target goals.


As you can see from the allocation between LTI components, we are continuing to
move more of our Long Term Incentives to performance awards.


The Performance share element of the plan is being changed this year. In prior
years restricted stock was earned based on achievement of the annual Earnings
Per Share goal which, like our bonus goal, has a one year focus. Contemporary
Long Term Incentive plans are expanding the time horizon for performance based
plans.


Under the new plan performance shares are earned based on performance over a
three year period. Once earned, they are fully vested and will be granted
immediately. Like prior years, the award amounts will vary based on performance.
There will be a threshold, target and maximum performance share award. The
maximum has been increased this year from 150% of target awards to 175% of
target awards.


Two measures will be used to determine the award of performance shares - an
Earnings Per Share (EPS) measure and a Total Shareholder Return (TSR) measure.
These two measures gauge performance relative to other large companies and focus
management on driving differentiation in Modine’s earnings and stock
performance. The EPS goal is measured on a three year period, which ensures that
we make decisions with the intermediate term in mind; vs. trying to maximize a
given year’s performance to the detriment of future periods. Relative
shareholder return ensures that the quality of our decisions (capital,
commercial, EH &S, governance, etc.) are all made to drive differentiated stock
performance.


Achievement and payout for each measure will be calculated and paid out
independently of the other measure. EPS achievement is weighted at 60% of the
target performance shares and TSR is weighted at 40% of the target performance
shares.


The EPS achievement is based on cumulative three year Earnings Per Share
achievement and the target is set at a cumulative EPS that reflects 10%
annualized growth during the three year period. The 10% annualized EPS growth
goal was set at the average EPS growth of the S&P 500 over a ten year period.


The performance measure for Total Shareholder Return (TSR) is Modine’s
performance relative to the performance of the S & P 500 over a three year
period. The calculation of TSR includes both the stock price change over the
three year period as well as dividends granted during the period.


A new performance period will begin each year so there will be multiple
performance share periods, with separate goals, operating simultaneously.
Attached is a document that explains the Fiscal 05/06 Long Term Incentive Plan
and gives examples of payments.


We are very excited about the opportunity the new Long Term Incentive Plan
provides to participants. It provides market competitive long term incentive
compensation at target performance. Superior performance that results in value
creation for our shareholders increases our rewards under this plan.


If you have any questions about the new Long Term Incentive Plan please contact
me or Roger.






Modine Long Term Incentive Plan
For Officers and Key Executives
05/06


Modine maintains a Long Term Incentive Plan for Modine officers and certain key
executives. The Long Term Incentive Plan and its administration are governed by
the Officer Nomination and Compensation Committee.


Long Term Incentive - Target Payments


Target annual Long Term Incentive (LTI) grants for each eligible position will
be determined based on the competitive market value of LTI for the position.
Target LTI will be a dollar value expressed as a percent of base salary.


--------------------------------------------------------------------------------



Long Term Incentive - Plan Components


The Plan has three components: stock options, retention restricted stock awards
and performance stock awards. Each component will represent a proportion of the
total Target LTI value ($LTI.)


Stock Options     = 20% of Target $LTI
Retention Restricted Stock   = 20% of Target $LTI
Target Performance Shares   = 60% of Target $LTI.


Stock Options


Stock Options will be granted in January. Stock Options will vest immediately
once the participant has one year of service with the company.


Black Scholes methodology, a widely used methodology for calculating the
expected value of a stock option, is used to determine the number of stock
options awarded.


The number of Stock Option shares will be calculated using the stock price and
the then current Black Scholes factor (.3174 for 05/06) to reflect the current
value of an option. The calculation is as follows:


(Target $LTI X 20%) / (Stock price X .3174)


Retention Restricted Stock Awards


Retention Restricted Stock Awards will be granted in January. Retention
Restricted Stock will vest at a rate of 25% a year beginning at the end of year
one.


The number of Restricted Stock shares will be calculated using the stock price
and a risk of forfeiture adjustment of .9293 to reflect four year vesting.


The forfeiture adjustment increases the number of awards slightly and is made
because these awards are part of current compensation but are not paid out until
future years. Should you leave the company under certain circumstances unvested
awards will be forfeited. This adjustment provides some additional compensation
to participants in recognition of that risk. The calculation is as follows:


Target $LTI X 20% / (Stock price X .9293)


Performance Shares


The Performance Shares will be based on a three year performance period and will
be earned at the conclusion of the performance period with no vesting
restrictions.


The number of Performance shares at target performance will be calculated using
the stock price and a risk of forfeiture adjustment of .9151 for a three year
performance period.


The forfeiture adjustment increases the number of awards slightly and is made
because these awards are part of current compensation but are not paid out until
future years. Should you leave the company under certain circumstances during
the performance period the awards will be forfeited or pro-rated. This
adjustment provides some additional compensation to participants in recognition
of that risk. The calculation is as follows:


The calculation is as follows:


Target $LTI X 60% / (Stock price X .9151) = Target Performance Shares


Please see attachments I and II for graphs of the Long Term Incentive Plan
components and vesting periods. An example of the allocation of shares between
the Long Term Incentive Plan components is shown on Attachment III


Performance Share Plan:


Performance shares are earned based on performance over a three year period.
Once earned, they are fully vested.


Two measures will be used to determine the award of performance shares - an
Earnings Per Share (EPS) measure and a Total Shareholder Return (TSR) measure.
Achievement and payout for each measure will be calculated and paid out
independently of the other measure. EPS achievement is weighted at 60% of the
target performance shares and TSR is weighted at 40% of the target performance
shares.


There are threshold, target and maximum performance awards as shown below. Once
threshold performance is achieved award payout will be interpolated based on
achievement of the goal up to the maximum awards:




Performance   EPS      TSR


Threshold  50% of Target Awards  25% of Target Awards
Target   100% of Target Awards  100% of Target Awards
Maximum  175 % of Target Awards  175% of Target Awards


 
EPS Measure -60% Weighting


The EPS achievement is based on cumulative three year Earnings Per Share
achievement and the target is set at a cumulative EPS that reflects 10% year
over year growth during the three year period.


Attachment IV shows the threshold, target and maximum goals for the EPS measure
for the performance period beginning April 1, 2005.


Total Shareholder Return- 40% Weighting


The performance measure for Total Shareholder Return (TSR) is Modine’s
performance relative to the performance of the S & P 500 over a three year
period.


The calculation of TSR will consider both the stock price change over the three
year period as well as dividends granted during the period.


The performance goals and corresponding payout awards are shown on Attachment V.
Attachment VI shows an example of a payout based on the two performance
measures.


Performance Share Periods


The performance cycles for the plan are three year periods. A new performance
period will begin each year so there will be multiple performance share periods,
with separate goals, operating simultaneously; Attachment VII provides a graphic
display of the performance periods.


Plan Provisions - Retirement and Termination


The plan has various provisions for the treatment of performance shares when a
participant leaves the company during a performance period. Attachment VIII
provides a list of these provisions.

